Citation Nr: 0714081	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain with degenerative disc disease, lumbar spine, with 
limited motion, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for right lower 
neuropathy, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for left lower 
neuropathy, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty October 1972 to October 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The file was later transferred to the Oakland, 
California RO.  

In May 2004, and again in February 2006, the Board remanded 
this claim to the RO for further development.  The case has 
been returned to the Board and is ready for further review.  

After the RO issued its November 2006 supplemental statement 
of the case (SSOC), additional VA outpatient records dated 
from December 2006 to January 2007 documenting the veteran's 
long term treatment at a VA facility in California due to his 
stroke were associated with the file.  The RO did not issue a 
supplemental statement of the case (SSOC) concerning this 
evidence.  See 38 C.F.R. §§ 19.31(b), 19.37 (2006).  However, 
this evidence is not "pertinent" in that it does not speak to 
the service-connected disorders at issue here.  Therefore, 
the Board finds that any error in failing to furnish a SSOC 
is not prejudicial as to the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).




FINDINGS OF FACT

1.  The service-connected low back strain with degenerative 
disc disease, lumbar spine, with limited motion, is 
productive of no more than severe impairment with complaints 
of pain and limitation of motion.  

2.  The veteran's peripheral neuropathy of the right and left 
lower extremities is not shown to be more than mild in 
degree.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235- 5243 (2006).

2.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, 
Diagnostic Code 8521(2006).  

3.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.124a, 
Diagnostic Code 8521(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Lumbar Spine

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Amendments to the criteria governing the evaluation of 
intervertebral disc syndrome became effective on September 
23, 2002, while the veteran's appeal was pending.  See 
Schedule for Rating Disabilities; Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Subsequently, 
in August 2003, further amendments were made to the criteria 
used in rating disabilities of the spine, to include 
disabilities of the thoracolumbar spine, effective from 
September 26, 2003.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  

Effective from September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated on 
the basis of the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25; 
however, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome"). If 
intervertebral disc syndrome is present in more than one 
spinal segment, each segment is to be evaluated separately, 
provided that the effects in each spinal segment are clearly 
distinct.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
Note (2). Some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004).

As to the first method of evaluation (total duration of 
incapacitating episodes over the past 12 months), the new 
criteria provide that a 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks; and a 60 percent rating is warranted if the total 
duration is at least six weeks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).  An "incapacitating episode" is 
defined as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician".  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243; Note (1).  

With regard to the second method of evaluation (combining 
separate evaluations of chronic orthopedic and neurologic 
manifestations), the criteria effective from September 23, 
2002 provide that when evaluating intervertebral disc 
syndrome on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using the criteria from the 
most appropriate orthopedic diagnostic code(s), and 
neurologic disabilities are to be evaluated separately using 
the criteria from the most appropriate neurologic code(s).  
38 C.F.R. § 4.71a, Diagnostic Code 5293), Note (2).  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so".  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1). 

Prior to September 26, 2003, limitation of motion in the 
lumbar spine was evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Evaluations of 10, 20, and 40 percent were assigned, 
respectively, for slight, moderate, and severe limitation of 
motion. In addition, lumbosacral strain was evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.17a, 
Diagnostic Code 5295 (2003).  The highest available schedular 
evaluation for that condition, 40 percent, was warranted 
where the condition was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id. If the disability involved the fracture of a 
vertebral body-without abnormal mobility requiring a brace, 
cord involvement, or residuals that required the individual 
to be bedridden or wear long leg braces-the condition was 
rated in accordance with limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body. 38 C.F.R. § 4.17a, Diagnostic Code 5285 (2003).  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  Under that 
rating formula, a 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.  And a 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  ("Unfavorable ankylosis" is 
defined, in pertinent part, as "a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension".  
See id., Note (5)). These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information).  

In addition, the new rating formula for diseases and injuries 
of the spine specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  The formula also specifies that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2). Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA. Id., Note 
(3). Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees Id., 
Notes (2) and (4).

As for the matter of separately rating neurological 
impairment due to intervertebral disc syndrome, the Board 
notes that, at all times here relevant, VA regulations have 
provided that, for peripheral nerve injuries and their 
residuals, attention is to be given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(2006).  Peripheral neuralgia, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to 
moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2006).  
Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123 (2006).  The maximum 
rating which may be assigned for neuritis not characterized 
by the aforementioned organic changes will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  Id.

In December 2000, the RO granted an increased evaluation for 
the veteran's low back strain with degenerative disc disease 
to 40 percent, effective from March 4, 1999 under DC 5293.  
In April 2003, the RO recharacterized the disorder as "low 
back strain with degenerative disc disease, lumbar spine, 
with limited motion," retained the 40 percent orthopedic 
rating, and assigned additional ratings for neurological 
manifestations of each of the lower extremities under DC 
8521, effective from September 23, 2002, the date of the 
enactment of new law regarding the lumbar spine.  This action 
had the effect of raising his combined service-connected 
disability rating from 40 percent to 50 percent.  

The record does not support a finding that the veteran's low 
back disorder warrants a rating beyond 40 percent under any 
of the criteria pertinent to this claim.  Prior to September 
23, 2002, there is no showing of pronounced symptoms, to 
warrant a rating beyond 40 percent under DC 5293, and no 
showing of ankylosis to warrant an increase under DC 5289 
during that time frame.  38 C.F.R. DC's 5289, 5293 (2002).  
Additionally, the veteran's lumbar spine disability does not 
encompass a spinal fracture.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2002).  No other DC would provide a 
rating beyond 40 percent during that time frame.  

VA and private medical records beginning in the late 1990's 
and until January 2007, show that the veteran has continuing 
complaints of pain, in the lower extremities.  Also noted are 
complaints of paresthesia.  (See, e.g. outpatient treatment 
in January and February 1999).  In 1997, he participated in a 
chronic pain rehabilitation program.  In September 1998, he 
was seen complaining of back pain.  He reported playing 
basketball one week prior.  Flexion was to 90 degrees and 
DTR's were 2+.  Strength was 5/5.  An August 2000 VA medical 
examination noted that there was no subjective numbness of 
the lower extremities at that time.  Deep tendon reflexes 
(DTR's) were one plus at the knees and two plus at the 
ankles.  Flexion of the lumbar spine with the knee extended 
was to 20 degrees and with the knees bent to 70 degrees; 
extension was to 15 degrees.  In September 2000, on VA neuro 
surgery clinic note, the veteran complained of numbness and 
tingling from the knees down.  DTR's were one plus at the 
knees and ankles.  Outpatient treatment records in 2001 to 
July 2002 show complaints of back pain.  

Thus prior to September 23, 2002, the criteria for a rating 
beyond 40 percent are not shown.  Notably the most probative 
evidence in this case is the most recent results of competent 
medical evaluations which are negative for objective evidence 
of any symptoms compatible with sciatic neuropathy, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  In essence, the veteran's low 
back disability is primarily manifested by limitation of 
motion, which the Board finds to be no more than severely 
disabling.  

Beginning from September 23, 2002, the veteran has been 
assigned separate 10 percent ratings for each lower extremity 
based on his neurological symptoms under the revised 
criteria, and this result is more favorable to the veteran 
than consideration under the prior criteria.  Thus in order 
to increase his evaluation based on orthopedic manifestations 
from 40 percent during this time period for the lumbar spine 
disorder, under the revised criteria, the record must show 
orthopedic findings unfavorable ankylosis of the 
thoracolumbar spine or incapacitating episodes due to the 
lumbar spine disorder that require bed rest prescribed by a 
physician having a total duration of ant least 6 weeks during 
the past 12 months.  Under the prior criteria, the 40 percent 
rating is the maximum assignable absent a showing of 
ankylosis.  See, DC 5289, 5292, 5295 (2002).  

The evidence does not support a finding that an increase is 
warranted.  Private medical records show that in January 
2004, the veteran suffered an ischemic stroke with occlusion 
of the right internal carotid artery.  Thereafter, VA records 
show that beginning in January 2004 he underwent 
rehabilitation.  On VA examination in July 2005, the examiner 
noted that the veteran had a left-sided stroke in the last 
twelve months.  The veteran reported staying in bed four to 
six days when he has flare-ups and it was noted that he had 
been incapacitated for the entire past 12 months.  On 
examination, it was noted that he was in a wheelchair.  
Motion of the lumbar spine was described as follows: anterior 
flexion to 0 to 28 degrees; posterior flexion limited to 8 
degrees; right lateral flexion to 8 degrees; left lateral 
flexion to 10 degrees; and right and left rotational flexion 
to 10 degrees.  

On VA examination in June 2006, the examiner stated that he 
was unable to determine range of motion of the back since the 
veteran was in a wheelchair.  Mild spasm on the left was 
noted.  

None of the evidence of record shows that the veteran has 
unfavorable ankylosis of the thoracolumbar spine (DC 5237) or 
that he has incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months due to his low 
back disorder as defined in the regulations.  While he noted 
that he had been incapacitated, this was noted to be due to 
his stroke and not his low back disorder, and there is no 
showing that he needed bed rest prescribed by a physician for 
the low back disorder.  The findings show severe limitation 
of motion of the lumbar spine, warranting a 40 percent rating 
under Diagnostic Code 5292.  This is the maximum assignable 
under this code.  

For the reasons and bases discussed above, the Board finds 
that the rating criteria, both old and revised, have not been 
met for an increased rating in excess of 40 percent for the 
low back strain with degenerative disc disease, lumbar spine, 
with limited motion.   In rendering this decision the Board 
has considered the functional impairment caused by pain as 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA 
examiner in July 2005 noted that the veteran had more pain 
with repetitive motion of the back and more limitation due to 
weakness.  The Court has emphasized that evaluation of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected low back disability 
are included in the 40 percent rating assigned by the RO.  
There is no indication that pain, due to disability of the 
back, has caused functional loss greater than that 
contemplated by the 40 percent evaluation assigned.  The 
Board notes that the veteran reported on VA examination in 
July 2005 that he did not drive since his stroke.  On VA 
examination in June 2006, the examiner noted that there was 
no muscle atrophy or abnormal muscle tone and that the CVA 
was the limiting cause of his usual daily activities.  It was 
reported that there were no back symptom flare-ups, and while 
the examiner noted moderate fatigue and severe weakness, the 
veteran stated that his complaints started after he had the 
stroke.  The examiner noted that there was moderate pain with 
motion, as well as moderate tenderness and weakness on the 
left; however he reported no pain with motion on the right 
and no tenderness or weakness.  In view of the current 
findings and the veteran's complaints, the Board finds that 
the pain-related functional impairment caused by the low back 
disorder is included in the current rating.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b).

Right and Left Lower Neuropathy

The veteran's lower extremity disabilities have been rated as 
10 percent disabling effective September 23, 2002 under the 
criteria for rating diseases of the peripheral nerves, 
specifically, impairment of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Under that Code, incomplete paralysis is rated 10 percent 
when mild, 20 percent when moderate, and 30 percent when 
severe.  A 40 percent rating is assigned for complete 
paralysis, manifested by foot drop and slight drop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes.  

VA and private medical records beginning in the late 1990's 
show that the veteran has complaints of pain, tingling and 
numbness in the lower extremities.  An August 2000 VA medical 
examination noted that there was no subjective numbness of 
the lower extremities at that time.  

Private medical records show that in January 2004, the 
veteran suffered an ischemic stroke with occlusion of the 
right internal carotid artery.  Left hemiplegia was among the 
discharge diagnoses.  

On VA examination in July 2005, the veteran was noted to be 
in a wheelchair and that he had suffered a stroke within the 
last twelve months.  On examination, the examiner noted that 
the veteran had an upgoing Babinski on the left and equivocal 
to downgoing on the right.  DTR's were one to two plus in the 
right patella and three plus in the left patella.  They were 
one to two in the right Achilles and three plus in the left 
Achilles.  It was noted that his hyperreflexia was due to 
stroke.  Numbness in the anterior aspect of both legs above 
the knees and down into the medial aspects of both calves 
into the medial aspect of both feet to filamentous testing 
and pinprick testing.  

The veteran underwent a VA examination for peripheral nerves 
in June 2006.  The claims file and medical record were noted 
to have been reviewed.  The veteran noted symptoms on the 
left side with none on the right.  The examiner noted dense 
hemi paresis of the left lower extremity.  The veteran 
reported having constant numbness and paresthesias.  The 
examiner noted that these were not due to the disability, and 
the veteran noted that his symptoms started after he had his 
stroke.  Vibration, pain (pinprick), and light touch were one 
in the left lower extremity and two in the right lower 
extremity.  The examiner stated that it was less likely (less 
than a 50/50 probability) that the neurological findings 
referable to the lower extremities are caused by or a result 
of the service-connected back disability.  

In peripheral nerve injuries, where there is incomplete 
paralysis and the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree; a 20 
percent evaluation is warranted for moderate incomplete 
paralysis.  38 C.F.R. § 4.124a, DC 8521.  Here the medical 
evidence describes the peripheral neuropathy as more than 
mild.  Additionally a VA examiner has reported that the 
neurological findings are not related to the veteran's low 
back disorder.  

Accordingly, the evidence shows that the veteran's currently 
assigned 10 percent ratings under DC 8521, for mild, 
incomplete paralysis, fairly reflect the current levels of 
disability.  38 C.F.R. § 4.124a.  The competent medical 
evidence of record does not show that the veteran meets, or 
even closely approximates, the criteria for the next higher 
rating for moderate, incomplete paralysis, due to service-
connected lumbar disability.  38 C.F.R. § 4.7.  Therefore, 
the claims for increased ratings for peripheral neuropathy of 
the right and left lower extremities must be denied.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's August 2004 letter describing the evidence needed to 
support the veteran's claim did not inform the veteran that 
he should send any evidence that he had in his possession to 
VA as required by Quartuccio.  However, he was informed by 
the RO in that letter and in a September 2004 letter that it 
was his responsibility to ensure that records pertinent to 
his claim were sent to VA. Additionally, in the August 2005 
supplemental statement of the case, he was requested to 
provide any evidence in his possession that applied to his 
claim.  Thus the requirements of Quartuccio have been met.  
The August 2004 letter was mailed after the initial denial of 
the claim for an increase in his disability rating.  The 
denial was made prior to the enactment of the VCAA on 
November 9, 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  

Notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  A letter properly informing the veteran in this 
regard was sent in June 2006.  In Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  


VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility 
and private medical records.  In addition, the veteran has 
not identified any records which could be pertinent to his 
claim that have not been secured.  The RO properly attempted 
to secure records from the Social Security Administration 
(SSA) and documented the efforts in doing so; however, the 
records were not available. (See, VA Memorandum of August 21, 
2006, outlining the methods used in an attempt to secure the 
records).  He has testified before the Board and has 
undergone VA examinations in conjunction with this claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

An increased evaluation for low back strain with degenerative 
disc disease, lumbar spine, with limited motion beyond 40 
percent is denied.   

An increased evaluation for right lower neuropathy beyond 10 
percent is denied.  

An increased evaluation for left lower neuropathy beyond 10 
percent is denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


